ALLOWABILITY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
The drawings submitted on December 21, 2018, are approved by the Examiner.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach the claimed invention because as pointed out by Applicants’ Representative Ertle does not satisfy the deficiency of O’Hara.  Furthermore, while O’Hara  does teach, or at least suggest, identifying a microorganism in the sample and determining the effect of one or more antimicrobial on a microorganism from the sample; O’Hara does not teach performing a culture of a patient sample while the patient sample is exposed to an antimicrobial candidate which is for treating a pathogen in the sample in combination with identifying concentration of the pathogen.   While carrying out this step in combination with the steps of performing an assay to identify a concentration of a pathogen in the culture and using it to characterize the susceptibility of the pathogen to the antimicrobial candidate in less than 7 hours after sample is taken from a patient.  The method steps in combination as set forth in the claimed method are not recognized by the cited prior art.  Therefore, the claims are rendered free of the prior art and deemed allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651